



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Budimirovic, 2017 ONCA 908

DATE: 20171124

DOCKET: M48509 (C61797)

Watt, Hourigan and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent (Responding Party)

and

Alexsander Budimirovic

Appellant (Applicant)

Dana Achtemichuk, for the appellant

Tanit Gilliam, for the respondent

Heard and released orally: November 21, 2017

Application for release of audio
    recordings and exhibits of
in camera
proceedings.

REASONS FOR DECISION


[1]

The applicant seeks an order releasing audio recordings of portions of
    his trial that were held
in camera
and are subject to a sealing order
    made by the trial judge. He also seeks release of any exhibits filed during the
in camera
proceedings.

[2]

The portions of the trial with which we are concerned relate to a
    pre-trial application. The nature of the application prompted the trial judge
    to conduct the proceedings
in camera
and to order that access to what
    he termed the transcript  in an electronic form be preserved by the court
    reporter and restricted to the trial judge and counsel conducting the trial.

[3]

The trial judge also ordered that exhibits filed on the application and
    the indictment were to be retained by the registrar of the court and be kept
    under seal.

[4]

The applicant has appealed his conviction and sentence. At issue on the
    appeal from conviction is the correctness of the trial judges decision on the
    pre-trial application. It is self-evident that to assess the viability of this
    ground of appeal, not to mention to be able to pursue it if viable, counsel for
    the applicant requires a transcript of the
in camera
proceedings and
    any exhibits and other materials that formed part of the record before the
    trial judge. Transcript production cannot proceed without access to the
    recordings.

[5]

We are satisfied under s. 683 (1) (a) of the
Criminal Code
that
    it is in the interests of justice to order production of the audio recordings
    of the
in camera
proceedings, as well as any exhibits or materials
    filed for use in those proceedings, and, if necessary, the indictment.

[6]

The production shall be subject to the terms contained in the draft
    order which accompanies the application.

David Watt J.A.
C.W. Hourigan J.A.
B.W. Miller J.A.


